Citation Nr: 0830103	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and from July 1968 to June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to service connection for PTSD.

The Board notes that rating decision dated in July 2001 also 
denied service connection for the residuals of a back injury, 
and injuries to the 4th and 5th fingers right hand.  In the 
April 2008 brief, the veteran's attorney argued that the 
veteran's statement received September 10, 2001 amounted to a 
notice of disagreement (NOD) with the July 2001 rating 
decision as to the denials of service connection and that the 
RO failed to issue a Statement of the Case.
 
The Board notes that the issue of whether the veteran's 
September 2001 statement constituted a timely NOD as to the 
claims for back and fingers injuries has not been raised 
before the RO at any time since that document's submission.  
For this reason, and given the length of time that has 
passed, the Board finds that this matter is more 
appropriately addressed by the RO in the first instance.  
Thus, the issue of whether the September 10, 2001, statement 
constituted a timely NOD as to the claims of entitlement to 
service connection for the residuals of a back injury, and 
injuries to the 4th and 5th fingers right hand, is referred to 
the RO for consideration.

In July 2006, a Decision Review Officer (DRO) conference was 
held in lieu of a formal hearing.  In April 2008, a 
videoconference hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The veteran contends that he currently has PTSD related to 
in-service stressors.  

In the April 2008 brief, the veteran's attorney argued that 
the file does not contain any service treatment records for 
the period from 1968 to 1978, and that the absence of these 
records is unexplained.  He noted that this period was 
critical for corroboration of the reported 1970 firefight in 
which the veteran said his friend was injured.  He further 
stated that the veteran may have been wounded or injured in 
the same firefight.  Information in the file indicates that 
treatment records were sent to the RO in December 1978 with 
additional records sent in 2000; however, review of service 
treatment records shows no entries from January 1968 to 
February 1978.  The veteran contends pertinent records exist 
and as such, additional efforts should be made to obtain 
these records.  See 38 U.S.C.A. 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(2) (2007).

The veteran's attorney also argued that the RO failed to 
obtain combat history information about the 3rd Brigade, 25th 
Infantry Division and that it should have asked the Joint 
Services Records Research Center (JSRRC) to confirm any 
ambushes involving units of the 3rd Brigade of the 25th 
Infantry division in October to November 1966.  

The veteran had previously provided information indicating 
that his unit (629th Supply Company) was in a convoy that was 
attacked.  Review of the file indicates that JSRRC was unable 
to verify that this unit was involved in the reported attack.  
The veteran subsequently reported it was a long convoy and 
there was an engagement far ahead of them involving the 1st 
Calvary.  The veteran submitted information from the National 
Archives indicating that an extensive review of records of 
the 1st Calvary Division failed to locate any information of 
a convoy attack between Qui Nhon and Pleiku during the period 
October to December 1966.  At the July 2006 informal 
conference, the veteran identified the 25th Infantry Division 
as being present during the attack.  The RO subsequently 
attempted a search of morning reports pertaining to the 25th 
Infantry Division.  Response received indicates that complete 
organization of assignment, company was needed.  Although 
requested, the veteran was unable to provide his complete 
unit of assignment under the 25th Infantry Division.  The 
veteran's attorney's specification of the 3rd Brigade is 
apparently based on information found on the official website 
of the 25th Infantry Division.  Information regarding the 
company has not been provided and even assuming this 
information was verified, it still does not place the veteran 
with that unit.  By his own admission and based on service 
personnel records, the veteran was assigned to the 629th 
Supply Company at the time of the reported stressor.  

In support of his claim, the veteran also reported a stressor 
where a fellow soldier threatened him with a knife.  This 
reportedly occurred while he was stationed in Germany in 1968 
or 1969.  Review of the file indicates that the veteran has 
not been provided with notice or a PTSD questionnaire 
specific to the information relevant in PTSD cases involving 
personal assault.  See 38 C.F.R. § 3.304(f)(3) (2007).  As 
such, proper VCAA notice should be provided.  The Board 
further notes that although the claims file contains some 
service personnel records, complete records were not 
requested.  This should be accomplished.  Additionally, at 
the hearing the veteran provided the last name of his 
reported assailant, see transcript, p. 23, and indicated this 
individual was subject to a courts-martial.  Attempts should 
be made to verify this stressor.  

At the videoconference hearing, the veteran's attorney argued 
that there is already a confirmed stressor of mortar attacks 
and that this stressor somehow was ignored.  Review of the 
file indicates that JSRRC was able to document enemy attacks 
against Qui Nhon (the main base camp of the 629th Supply 
Company) during the veteran's assignment to that unit.  The 
veteran testified regarding incoming mortar attacks and 
information of record appears to corroborate this stressor.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The 
Board notes that VA examination in September 1999 included a 
diagnosis of PTSD.  However, the diagnosis appears to have 
been based on the reported convoy stressor, which has not 
been verified.  Therefore, the Board finds that additional VA 
examination is warranted.  See 38 C.F.R. §§ 3.159(c)(4), 
3.304(f) (2007).

Review of the record shows that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  While this case is in remand status, these records 
should be obtained and associated with the claims file.  
Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.	Request service treatment records for 
the period from January 1968 to 
February 1978.  All records obtained or 
any response received should be 
associated with the claims folder.

2.	Request complete service personnel 
records.  All records obtained or any 
response received should be associated 
with the claims folder.

3.	Request that the veteran provide any 
additional information regarding his 
reported combat stressors, to include 
the convoy attack and the incident 
where his friend was wounded in action.  
If the veteran cannot identify 
additional information to pursue 
further development with the JSRRC, 
clearly set out the reasons why his 
information was insufficient and advise 
the veteran that absent specific 
information no additional development 
can be accomplished. 

4.	Provide notice in compliance with the 
VA Adjudication Procedure Manual, M21-
MR, Part IV regarding PTSD claims based 
on personal assault, including 
notification of the alternative sources 
of evidence the veteran may submit or 
evidence of behavioral changes that may 
support his claim.  (See 38 C.F.R. 
§ 3.304(f)(3)).  

5.	Request that the veteran provide 
additional information about his 
reported assailant, to include the 
complete name and unit of the 
individual.  If sufficient information 
is received, the RO should request 
documentation regarding the reported 
incident and subsequent courts-martial.  
Records should be requested from the 
appropriate military authority.

6.	Request the following records 
concerning the veteran from the SSA: 
all medical records upon which the 
award of disability benefits was based.  
All records obtained or any response 
received should be associated with the 
claims folder.  

7.	Thereafter, schedule the veteran for a 
VA examination.  The claims folder must 
be available for review.  The examiner 
must be advised which stressors are 
confirmed or presumed confirmed, and 
that only these stressors are to be 
considered.  If the veteran is 
diagnosed with PTSD, the examiner 
should provide a medical opinion 
regarding whether it is as least as 
likely as not that the PTSD is related 
to a verified in-service stressor.  It 
would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


